UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6254



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LARRY THOMAS LINDSEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-313, CA-97-2653-4-22)


Submitted:   August 13, 1998              Decided:   September 2, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Thomas Lindsey, Appellant Pro Se.      Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Thomas Lindsey seeks to appeal the district court’s

order denying his motion for a certificate of appealability. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. See United States v. Lindsey, Nos.

CR-96-313; CA-97-2653-4-22 (D.S.C. Nov. 25, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2